DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fusheng Xu on 1 June 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 5 has been amended as follows:

5.	(Currently Amended) A control method of a fuel cell vehicle, the fuel cell vehicle including a fuel cell, a gas supply unit configured to supply reactant gas to the fuel cell, a friction brake system configured to brake the fuel cell vehicle, a drive motor configured to execute power running for driving the fuel cell vehicle and regenerative operation for generating regenerative electric power to brake the fuel cell vehicle, an electric storage device configured to store electric power generated by the fuel cell and the regenerative electric power generated by the drive motor during regenerative operation, the method comprising: 
when the fuel cell vehicle is braking due to a friction braking force generated by the friction brake system and a regenerative braking force generated by the regenerative operation, brake system and the regenerative braking force generated by the regenerative operation of the drive motor and control for performing a scavenging process for driving the gas supply unit to discharge stagnant water stagnating inside the fuel cell to 
estimating an amount of stagnant water stagnating in the fuel cell, and determining whether a scavenging preparation condition indicating a preceding stage of the scavenging process is satisfied based on the estimated amount of stagnant water; 
executing a responsiveness enhancement process that increases a power output of a pump motor of the friction brake system when the scavenging preparation condition is satisfied; and 
executing the scavenging process after the responsiveness enhancement process is executed, and when the estimated amount of the stagnant water increases and reaches a predetermined reference value.

Allowable Subject Matter
Claims 1 to 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal the fuel cell vehicles or control method as recited in claims 1, 5, or 6, wherein (in combination with the other recited elements, steps, and limitations), for example, a responsiveness enhancement process that increases a power output of a pump motor of the friction brake system is executed when the scavenging preparation condition is satisfied, and the scavenging process is executed after the responsiveness enhancement processor or when it is completed, and (when) the estimated amount of stagnant water increases and reaches a predetermined reference value.  (See also the Claim Interpretation section, below.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 11 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Application 16/815222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the gas supply unit in claims 1, 5, and 6, and the control unit in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Response to Arguments
Applicant’s arguments, see pages 8 to 10 of the Remarks, filed 11 April 2022, with respect to the claim objections, the claim rejections under 35 U.S.C. 112 and 103, and the (provisional) double-patenting rejection have been fully considered and are (e.g., in conjunction with the terminal disclaimer and examiner’s amendment) persuasive.  Therefore, the objection and rejections have been withdrawn. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Katano (2011/0076584) performs a fuel cell scavenging process in conjunction with vehicle deceleration (FIG. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667